Citation Nr: 1502608	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for arthritis, bilateral knees, claimed as due to service-connected mal-tracking patella, lateral release, bilateral knees.

2.  Entitlement to service connection for lumbar spine disability, claimed as due to service-connected mal-tracking patella, lateral release, bilateral knees.

3.  Entitlement to an increased rating for mal-tracking patella, lateral release, left knee.

4.  Entitlement to an increased rating for mal-tracking patella, lateral release, right knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to May 1994.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2008 rating decision, the RO denied entitlement to service connection for arthritis, bilateral knees, and lumbar spine disability; and denied entitlement to increased ratings for mal-tracking patella, lateral release, left and right knees.  In October 2008, the Veteran's congressman submitted a statement he had received from the Veteran pertaining to his knees and back.  In October 2009, the Veteran contacted VA to determine the status of his notice of disagreement and he was told that one had not been received.  He stated that he was told by his representative that a notice of disagreement (NOD) would be submitted on his behalf.  The VA Report of Contact reflects that MAPD notes show that the Veteran called in April 2009 and the Veteran's representative indicated that the Veteran wanted to continue his claim for knees and back.  There is an April 2009 submission from the Veteran's representative reflecting that the Veteran wanted to continue with his claim related to the knees and back.  In December 2009, the Veteran was notified by the RO that a timely NOD had not been accepted.  In an April 2010 rating decision, the RO continued the denial of the claims, finding that a new claim had been received in April 2009.  In April 2010, the Veteran submitted additional evidence in support of his claim.  In a May 2011 rating decision, the RO continued the denial of the Veteran's claims.  In June 2011, the RO accepted a NOD.  A statement of the case was issued in September 2012 and a substantive appeal was received in November 2012.  

The Board finds that this appeal stems from the denial of the Veteran's claims in the June 2008 rating decision.  VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically).  Timely submissions were received from the Veteran's congressman and the Veteran's representative which the Board interprets as disagreements with the findings in the June 2008 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran seeks all of his treatment through the VA Health Care System.  In January 2010, VA associated treatment records for the period from April 9, 2008 to November 30, 2009.  In April 2010, the Veteran submitted copies of his VA outpatient treatment records from 2006 and 2007.  Thus, outstanding treatment records should be obtained for the period July 3, 2006 to April 8, 2008; and, from December 1, 2009.  

With regard to the Veteran's lumbar spine service connection claim, at his hearing the Veteran suggested that his lumbar spine disability could be due to an in-service injury, specifically falling on an obstacle course.  T. at 14.  He testified that he experienced pain in his back during service.  Id.  An opinion should be sought with regard to a direct connection to service.  38 C.F.R. § 3.303.

With regard to his assertions that he has a lumbar spine disability and arthritis of the knees due to service-connected bilateral knee disabilities, the Board notes that in April 2008 a VA examiner opined that it was less likely as not that the Veteran developed minimal symmetrical degenerative joint disease and bilateral knee arthritis, minimal symmetrical degenerative joint disease, as secondary to his mal-tracking patella of the right knee and lateral release of the left knee.  The examiner explained that injury to one joint of the lower extremity does not result in more rapid degeneration in joints higher or lower that the original injury.  It does not contribute to degeneration of the opposite extremity unless the injury has resulted in shortening or lengthening of five centimeters or greater which would result in significant antalgia.  Such opinion, however, does not address whether such conditions may have been aggravated by his service-connected disabilities.  Thus, an additional opinion should be sought.  38 C.F.R. § 3.310 (2014).  

With respect to his increased rating claims, the United States Court of Appeals for Veterans Claims (Court) has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40 , and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. app. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

In this case, both the April 2008 and January 2013 examination reports reflect complaints of flare-up.  In neither case did the examiner comment on the effect of flare-ups on the Veteran's right and left knee disabilities and also did not comment on whether pain could significantly limit functional ability during flare-ups when the joint is used repeatedly over a period of time.  Also, clarification is needed to determine the extension of the Veteran's left knee.  At the January 2013 examination, the examiner checked the '5' box corresponding to extension ending at 5 degrees.  The examiner must clarify whether there is limitation of extension, to include whether extension is limited to 5 degrees or limited to a higher degree.  Also, the examination report must attempt to distinguish the symptoms associated with his service-connected bilateral knee disability opposed to his currently nonservice-connected bilateral knee arthritis.  Thus, remand is necessary to obtain further opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with Virtual VA or the claims folder the Veteran's records of VA treatment for the periods from July 3, 2006 to April 8, 2008; and from December 1, 2009.  

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed lumbar spine disability.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Is a lumbar spine disability at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include his reported injury?

b) Is a lumbar spine disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected mal-tracking patella, lateral release, right and left knees? 

c) Is a lumbar spine disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected mal-tracking patella, lateral release, right and left knees?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his claimed bilateral knee, arthritis, and the severity of his service-connected knee disabilities.  The claims and Virtual folders must be made available to the examiner for review in conjunction with the examination.

b) Is arthritis of the right or left knee at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected mal-tracking patella, lateral release, right and left knees?

c) Is arthritis of the right or left knee at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected mal-tracking patella, lateral release, right and left knees?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

With regard to his service-connected right and left knee disabilities, range of motion testing should be accomplished.  The examiner must clarify the results of the January 2013 examination as to left knee extension- is extension is limited to 5 degrees or limited to a higher degree?  The examiner should also report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  Even if flare-ups are not reported at the time of the examination, the examiner should estimate the functional impact of those flare-ups reported in the April 2008 and January 2013 examination reports.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation that is due to or aggravated by his service-connected bilateral knee conditions and express an opinion as to the severity of such instability or subluxation. 

The examiner should attempt to distinguish symptomatology associated with his service-connected right and left knee disabilities and his bilateral knee, arthritis.  

The examiner should give reasons for all opinions. 

4.  After completion of the above, review the expanded record and readjudicate the service connection and increased rating claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

